Title: To George Washington from William Lord Stirling Alexander, 27 June 1781
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Camp Peekskill June 27th 1781
                        
                        Agreeable to your Excellency’s public orders of this day, I have (with Colo. Swift, one of the field officers
                            for tomorrow) viewed the approaches to this Camp, and think the following advanced pickets will be necessary, viz.
                        Picket No. 1. a Sub., &c. and 24 privates, to be posted at the fork of the road, which leads to
                            Crotons New Bridge, and the road leading to Kings ferry Picket No. 2. A Sub., &c. and 24, at the fork of the Road,
                            which leads from Gen. Hows Quarters in to the main Road, from Peaks Kill to Crompond near Jerreh
                            Drakes, with a Small detachment on its left, where a road comes in from the Coll Berg, Picket No. 2, a Sub., &c.
                            24, a little up the hill, beyond the House called Gov. Drakes, which is at the forks of the road to Crom Pond, this
                            position covers the only road that comes from the left to Head Quarters, The Grand Parade I think Should be a little in
                            front of the vacancy left between the wings of the artillery, and Sappers and miners, this will most Equally divide the
                            marching of the details to the parade, and the guard to their respective posts.
                        
                            sterling M.G.
                        
                        
                            In addition to the foregoing an officers Guard (as small as may be) at the Bridge just above Beekmans
                                Mills, this is more to prevent Soldiers Stragling out of Camp that way, than from any danger from an Enemy.
                        
                    